DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 2019104348327 filed May 23, 2019 as required by 37 CFR 1.55.
Response to Restriction Election
Applicant's election with traverse of Group I and Species IB, claims 1 and 4, in the reply filed on March 18, 2022 is acknowledged.  
The traversal is on the grounds that the subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one group of claims and species would encompass a search for the subject matter of the remaining claims and species (5/18/22 Remarks pg. 1 para. 2). 
In light of search and consideration of the elected claims, applicant’s arguments were found persuasive. While applicant elected product claims (i.e. claim 1, magnesium alloy) for examination, the process claims (i.e. claim 5) require all the particulars of the product. Claim 5 lines 1-2 recite a “method for preparing a magnesium alloy according to any of claim 1”. (Emphasis added.)
Therefore, claims 2, 3, and 5-10 are rejoined.
Claims 1-10 are under examination.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claim 3 line 5 “andLPSO” appears to be missing a space between “and” and “LPSO”.  
Claim 5 lines 1-2 “any of claim 1” is grammatically incorrect. “Any of” implies more than one choice, but “claim 1” is only one choice.
Claim 5 line 5 “casted” should recite “cast”.
Claim 5 lines 8-9 “to obtain the magnesium alloy; a temperature for melting” could use a transitional phrase between the end of line 8 and the start of line 9, such as “wherein”.
Claim 5 line 12 “40min” appears to be missing a space between “40” and “min”.
Claim 5 line 15 “a duration for the stand still 30 to 40 min” is grammatically incorrect.
Claim 5 line 17 “20min” appears to be missing a space between “20” and “min”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 2-5, claim 2 lines 2-5, claim 3 lines 2-4, and claim 4 lines 1-3 “having an elemental composition at the following atomic percentage: Li…, Ce…, Al…, Ca…, Cu…, Ni…, impurity element…, and the rest is Mg” renders the claim indefinite. “an elemental composition” refers to one element. It is unclear if only one element from the list is required or if the claimed magnesium alloy requires all elements listed at their respective atomic percentages. For the purpose of examination claims 1-4 will be given the broadest reasonable interpretation of requiring all the elements at their respectively recited atomic percentages.
Claim 2 line 5 “formed in magnesium alloys are high temperature phases” renders the claim indefinite. It is unclear whether the listed high temperature phases are required to be present in the magnesium alloy of claim 2 or if they are required to be present generically in magnesium alloys, such that they are not required to be present in the claimed alloy. For the purpose of examination claim 2 will be given the broadest reasonable interpretation of requiring the high temperature phases to be formed in the magnesium alloy of claim 2.
Claim 3 line 4 and claim 4 line 4 “the magnesium alloys” renders the claims indefinite. There is insufficient antecedent basis. It is different from claim 3 line 1 and claim 4 line 1 “the magnesium alloy”, which is singular. It is also unclear what multiple magnesium alloys this limitation refers to. For the purpose of examination claims 3 and 4 will be given the broadest reasonable interpretation of referring to “the magnesium alloy” of claims 3 and 4, respectively.
Claim 3 line 4 “high temperature phase of Lu5Mg24, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3 and (Mg, Al)2Ca” renders the claim indefinite. It is unclear whether this claim limitation only requires one of the listed “high temperature phase”, if all the compounds listed are required to be present in one “high temperature phase”, or if high temperature phases of each listed compound are required to be present. For the purpose of examination claim 3 will be given the broadest reasonable interpretation of requiring a high temperature phase of each of the listed compounds.
Claim 5 line 3 “various raw materials are mixed in proportion” renders the claim indefinite. It is unclear what various raw materials are required to be mixed in proportion. The raw materials and the proportions are not further limited, such that it appears to encompass any raw materials in any proportion. It is unclear if this limitation refers back to the raw materials and proportions listed in claim 1 of Lu, Ce, Al, Ca, Cu, Ni, impurity elements, and Mg. For the purpose of examination claim 5 will be given the broadest reasonable interpretation of requiring the raw materials and proportions recited in claim 1.
Claim 5 line 4 “the obtained mixture” renders the claim indefinite. There is insufficient antecedent basis.
Claim 5 line 7 “the obtained shaped part” renders the claim indefinite. There is insufficient antecedent basis.
Claim 5 line 8 “the magnesium alloy” renders the claim indefinite. There is insufficient antecedent basis. It is unclear whether this refers back to a magnesium alloy of claim 1 or a different magnesium alloy.
Claim 5 line 13 “after the refining the temperature is raised to 780 to 800°C” renders the claim indefinite. It is unclear when “after the refining” the temperature is raised. It could be performed after refining, but before a melt is obtained, after refining to obtain a melt and before casting, or anytime after refining, such as after casting, homogenizing, plastically processing, or aging strengthening treatment. For the purpose of examination claim 5 will be given the broadest reasonable interpretation of requiring refining to obtain a melt, raising the temperature to 780 to 800°C and allowing the system to stand still, then casting the melt to obtain an ingot. 
Claim 5 lines 13-14 “the system” renders the claim indefinite. There is insufficient antecedent basis.
Claim 5 line 16 “the melting process” renders the claim indefinite. There is insufficient antecedent basis. It is unclear if being melted (claim 5 line 4) is the same as or different from a melting process.
Claim 5 line 16 “the melt” renders the claim indefinite. There is insufficient antecedent basis.
In claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 line 16 recites the broad recitation “the  melt is stirred for 5 to 20 min”, and claim 5 line 17 recites “the duration of stirring is 10 to 20min” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 6 line 2 “pure magnesium ingot, a pure aluminum ingot” renders the claim indefinite. An ingot is a block of metal. It is unclear how an ingot can be a raw material that is “mixed in proportion” as required in claim 5 line 3.
Claim 7 lines 2-5 “a refining agent can be added or an inert protective gas can be introduced…the inert protective gas is…” renders the claim indefinite. It is unclear whether the claim requires either a refining agent or inert protective gas (lines 2-3) or if it requires the inert protective gas because only the inert protective gas is further limited (lines 4-5).
Claim 8 lines 1-2 “the solid solution treatment” renders the claim indefinite. There is insufficient antecedent basis. Claim 5 does not require a solid solution treatment. It is unclear when in the process of claim 5 the solid solution treatment is required.
Claim 8 lines 2 and 5 “the temperature” renders the claim indefinite. There is insufficient antecedent basis. It could refer to the temperature of claim 8 line 4 or claim 5 lines 9, 13, 18, or 19.
Claim 8 line 6 “the cooling manner” renders the claim indefinite. There is insufficient antecedent basis.
Claim 9 lines 1-2 “the plastic process” renders the claim indefinite. There is insufficient antecedent basis. It is unclear whether “the plastic process” refers to when “the billet is plastically processed” in claim 5 line 5 or if it refers to another process.
Claim 9 lines 2-10 “an extrusion, a rolling, or a forging…an extrusion…a temperature of the finishing rolling…” renders the claim indefinite. It is unclear whether the claim requires either extrusion, rolling, or forging (line 2), extrusion (lines 3-6) or rolling (lines 7-10), or extrusion and rolling (lines 3-10). 
Claim 9 lines 4-5 “an extrusion ratio…; an extrusion speed…” renders the claim indefinite. It is unclear what process(es) these reduction steps further limit. For example they could limit the extrusion, rolling, or forging processes where the plastic process is one of these three processes.
Claim 9 line 7 “the finish rolling” renders the claim indefinite. There is insufficient antecedent basis.
Claim 9 lines 7-10 “…finish rolling…a reduction in pass…a total reduction…a rolling speed…” renders the claim indefinite. It is unclear what process(es) these reduction steps further limit. For example they could limit the extrusion, rolling, or forging process where the plastic process is one of these three processes.
Claim 10 line 1 “method for preparing the magnesium alloy”  and claim 10 line 2 “in manufacture of a bridge plug, a fracturing ball” renders the claim indefinite. The method claim does not recite any method steps. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness because it recites a process without any active, positive steps delimiting how the process is actually practiced. MPEP 2173.05(q). It is also unclear if a fracturing ball is a specific type of bridge plug or if a fracturing ball is an alternative to a bridge plug. 
Related Art
Wolverton (US 2015/0086413)
	Wolverton teaches a quaternary Mg alloy of Mg-XL1-XL2-XS where XL1 is a RE element and XL2 is a non-RE element ([0018]), where RE elements are selected from Group II and the lanthanide series of the periodic table (i.e. includes Lu and Ce) ([0015]), non-RE elements include Ca ([0016]), XS is a first row transition metal, such as Cu, Ni, or Al ([0017]), Mg is a majority of the alloy, XL and XS are each present in an amount of about 1 to 5 at% ([0020]), LPSO is present ([0021]). While Wolverton teaches all the claimed elements (i.e. Lu, Ce, Al, Ca, Cu, Ni, and Mg), Wolverton only teaches up to quaternary alloys (i.e. 4 elements), whereas the claim requires 7. 
	Wolverton teaches the convex hull phases for Mg-XL-Al (Table 9), Mg-XL-Cu (Table 10), and Mg-XL-Ni (Table 12) alloys. When Lu is present as XL the phases respectively are Mg, Mg24Lu5, and Al2Lu (Table 9), Mg, CuLu, and Mg24Lu5 (Table 10), and Mg, LuNi, and Mg24Lu5 (Table 12). Wolverton is silent to Mg2Cu in the presence of Lu and Cu, Mg2Ni in the presence of Mg, Ni, and Lu, and ternary LPSO phases in all of the alloys.
Witte (US 2011/0313527)
	Witte teaches a magnesium alloy ([0010]) with 0.5 to 10 wt% Y ([0020]), rare earths besides Y of less than 2 wt% ([0021]), with Lu preferred at less than 0.4 wt% ([0022]), Ce preferred at less than 0.15 wt% ([0023]), Al and Ca at less than 0.2 wt each and 0.4 wt% total, and Cu and Ni at less than 50 ppm ([0026]). The amount of Lu taught by Witte is outside the claimed range of 0.10 to 8.00 at%.
Lyon (WO 2011/117630)
	Lyon teaches a magnesium alloy (1:3-6) with 0.1 to 25 wt% Lu (8:13-17), 0 to 3 wt% Ca (9:6-8), up to 10 wt% Al (9:21-27), Cu of less than 0.05 wt% (10:1), Ni of less than 0.006 wt% (10:2), and Ce less than 0.15 wt% (10:3-4). The below table shows the claimed at% converted to wt%, where the Ni content of Lyon of less than 0.006 wt%, falls outside the claimed range.
Element
Claim 1: at %
Claim 1: wt %
Lyon: wt %
Lu
0.1 to 8
0.72 to 37.58
0.1 to 25
Ce
0.001 to 0.05
0.006 to 0.188
Less than 0.15
Al
0.1 to 0.6
0.110 to 0.435
Up to 10
Ca
0.001 to 0.5
0.002 to 0.538
0 to 3
Cu
0.01 to 1
0.026 to 1.706
Less than 0.05
Ni
0.01 to 1
0.024 to 1.576
Less than 0.006
Mg
Balance
Balance
Balance


Leng (CN 110564996 machine translation)
	Leng teaches a magnesium alloy ([0002]) with 2.0 to 3.5 wt% Lu ([0036]), 0.8 to 1.5 wt% Ni ([0037]), 0.1 to 0.5 wt% Ca ([0038]), and less than or equal to 0.03 wt% Cu ([0014]) manufactured by casting ([0045]), homogenization ([0046]), and hot extrusion ([0047]). Leng is silent to the presence of Ce and Al and is silent to aging the magnesium alloy, which precipitates the claimed high temperature phases.
Element
Claim 1: at %
Claim 1: wt %
Leng: wt %
Lu
0.1 to 8
0.72 to 37.58
2.0 to 3.5
Ce
0.001 to 0.05
0.006 to 0.188
-
Al
0.1 to 0.6
0.110 to 0.435
-
Ca
0.001 to 0.5
0.002 to 0.538
0.1 to 0.5
Cu
0.01 to 1
0.026 to 1.706
0.03 or less
Ni
0.01 to 1
0.024 to 1.576
0.8 to 1.5
Mg
Balance
Balance
Balance


Valls Angles (US 2020/0063242)
	Valls Angles teaches a magnesium-based alloy with a composition that overlaps with that claimed ([0028]-[0036], [0041]). Valls Angles is silent to the presence of the claimed high temperature phases and LPSO. 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest either alone or in combination a heat-resistant and soluble magnesium alloy of:
Lu 0.10 to 8.00 at%,
Ce 0.001 to 0.05 at%,
Al 0.10 to 0.60 at%,
Ca 0.001 to 0.50 at%,
Cu 0.01 to 1.00 at%,
Ni 0.01 to 1.00 at%,
Impurity elements < 0.30 at%, and
Mg balance,
wherein formed in the magnesium alloy are high temperature phases of Lu5Mg14, Mg2Cu, Mg2Ni, Mg12Ce, Al11Ce3, and (Mg, Al)2Ca, and 
long period stacking ordered (LPSO) phases of Mg-Lu-Al and Mg-Ce-Al.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735    


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735